DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed November 12, 2021, has been entered and considered.  Examiner maintains the grounds of rejection set forth in the previous Office Action.
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the claims have been amended to require “the flow control device operable to rotate” and that “the Office Action does not contend the cited references render this feature obvious” (Remarks, Page 5).  Examiner respectfully traverses.  The new limitation is actually taught by Killie.  Killie teaches that the device upon which the flow control device is mounted can be rotated for proper orientation in a wellbore (see paragraph 0105).  Thus, the flow control device rotates.  The claim does not contain any specifics with regard to what part of the system is rotating.  Thus, the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 7-9, 21, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killie et al. (US 2015/0308226, hereinafter Killie).
With regard to claim 1, Killie discloses a control system, comprising:
a flow control device (generally shown in Figs. 4a-4d), wherein the flow control device comprises at least one water float (9w, paragraph 0083, density higher than gas and oil, but less than water) and at least one gas float (9g, density higher than gas, but lower than mud, oil, and water—this is in line with applicant’s specification, which discusses a specific gravity of .2 to .7 for the gas floats), the flow control device operable to rotate (see paragraph 0105); and
wherein the at least one water float is disposed between a first set of walls and wherein the at least one gas float is disposed between a second set of walls (see annotated Fig. provided below).

    PNG
    media_image1.png
    584
    670
    media_image1.png
    Greyscale

With regard to claim 2, Killie discloses a flow path (see annotated Fig. provided above) that extends from the first set of walls to the second set of walls.
With regard to claim 3, Killie discloses a housing (1, see Fig. 5a), wherein the water floats and the gas floats are disposed within the housing (the flow control elements are disposed in the housing 1—note how numeral 1 generally refers to the illustration in Fig. 4a, for example).
(see annotated Fig. above) and the water floats and the gas floats are disposed in the internal chamber (see annotated Fig. above).  
With regard to claim 7, Killie discloses an outlet disposed between the first set of walls and the second set of walls (see annotated Fig. above).  
With regard to claim 8, Killie discloses a fluid path that extends from the first set of walls to the outlet (see annotated Fig. above).  
With regard to claim 9, Killie discloses a fluid path that extends from the second set of walls to the outlet (see annotated Fig. above).  
With regard to claim 21, Killie discloses a control system comprising:
a housing (1, Fig. 5a, also Figs. 4a-4d) comprising a chamber (see annotated fig. above);
a first float (9) and a second float (9) disposed within the chamber, wherein the first float is disposed between a first set of walls, and wherein the second float is disposed between a second set of walls (see annotated Fig. above), the control system operable to rotate (see paragraph 0105); and
openings (4, 8—see inlet 4 which is on the exterior of the housing 1 in Fig. 5a, and outlet 8 will also be on an exterior of the housing 1) disposed along an exterior surface of the housing.
With regard to claim 22, the floats comprise water floats (9w), gas floats (9g), or combinations thereof.
With regard to claim 25, Killie discloses an outlet disposed between the first set of walls and the second set of walls (see annotated Fig. above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 10, 23, 24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killie in view of Bowen et al. (US 2020/0018136, hereinafter Bowen).
Examiner notes the presence of Bowen’s provisional application, 62/696,620, which supports the ‘136 publication under 35 U.S.C. 112(a) and was filed before applicant’s earliest priority date of August 23, 2018.  Thus, Bowen qualifies as prior art under 35 U.S.C. 102(a)(2).
With regard to claim 5, Killie fails to disclose one or more protrusions connected to the outside of the housing.
(compare Fig. 5a of Killie with Figs. 1 and 2 of Bowen).  Bowen discloses using screws extending through holes (51) in the flow control device housing (8) to attach the flow control device to the tubular (see also paragraph 0017).  When Bowen’s housing (8) is attached, the screws (not illustrated) can be considered “protrusions” because they extend from the housing and into the tubular.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Killie by providing the screws of Bowen (i.e. the “protrusions”), given that Killie is essentially silent as to how the device is attached, and Bowen’s screws would be a simple and secure means of attaching the flow control device to the tubular.
With regard to claim 10, Killie, as modified by Bowen, discloses that the openings are between the protrusions (see explanation provided in the annotated Fig. below).

    PNG
    media_image2.png
    360
    498
    media_image2.png
    Greyscale

With regard to claim 23, Killie fails to teach that the housing comprises protrusions.  
Bowen discloses a flow control mechanism attached to the sidewall of a tubular in a similar manner to the Killie device (compare Fig. 5a of Killie with Figs. 1 and 2 of Bowen).  Bowen discloses using screws extending through holes (51) in the flow control device housing (8) to attach the flow control device to the tubular (see also paragraph 0017).  When Bowen’s housing (8) is attached, the screws (not illustrated) can be considered “protrusions” because they extend from the housing and into the tubular.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Killie by providing the screws of Bowen (i.e. the “protrusions”), given that Killie is essentially silent as to how the device is attached, and Bowen’s 
With regard to claim 24, Killie, as modified by Bowen, discloses that the openings are between the protrusions (see explanation provided in the second annotated Fig. above). 
With regard to claim 26, Killie discloses a control system (illustrated mainly in Figs. 4a-4d) comprising:
a housing (1, Figs. 4a and 5a) comprising an internal chamber (see first annotated Fig. above), and
a first float (9) and a second float (9) disposed within the internal chamber (see first annotated Fig.), wherein each float comprises at least one gas float (9g) or at least one water float (9w), wherein the first float is disposed between a first set of walls, and wherein the second float is disposed between a second set of walls (see first annotated Fig.), the control system operable to rotate (see paragraph 0105).
Killie fails to teach that the housing comprises external protrusions.  
Bowen discloses a flow control mechanism attached to the sidewall of a tubular in a similar manner to the Killie device (compare Fig. 5a of Killie with Figs. 1 and 2 of Bowen).  Bowen discloses using screws extending through holes (51) in the flow control device housing (8) to attach the flow control device to the tubular (see also paragraph 0017).  When Bowen’s housing (8) is attached, the screws (not illustrated) can be considered “protrusions” because they extend from the housing and into the tubular.

With regard to claim 27, Killie, as modified by Bowen discloses the openings being between the protrusions as explained in the second annotated Fig. above.
With regard to claim 28, Killie discloses that the first float is disposed opposite to the second float within the housing (see first annotated Fig.).  
With regard to claim 29, Killie discloses an outlet disposed between the first and second floats (see first annotated Fig.).  
With regard to claim 30, Killie discloses a fluid path extending from the first set of walls to the outlet (see first annotated Fig.).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killie in view of Hamza et al. (US 2016/0328497, hereinafter Hamza).
	With regard to claim 6, Killie fails to disclose the exact specific gravity values of the water floats (9w) and the gas floats (9g).  However, Killie does at least teach that the water floats 9w have a density higher than gas and oil, but less than water, and that the gas floats 9g are denser than gas, but less dense than mud, oil, and water (paragraph 0083).
	Hamza discloses generic specific gravity values for water (1.05) and gas (0.7).
about 0.8 to 1, as Killie requires the water floats to be less dense than water but denser than gas, and Hamza discloses that water has a specific gravity of 1.05 and gas has a specific gravity of 0.7.  A specific gravity of 0.8-1 would comfortably satisfy Killie’s requirements.  It would also have been obvious to make the gas floats have a specific gravity of about 0.7, as Killie discloses that the gas floats should be denser than gas (SG 0.7 according to Hamza), but less dense than water (SG 1.05 according to Hamza) and oil.  A value just above 0.7 would still be “about” 0.7, and would satisfy Killie’s density requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676